—Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered April 3, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
Contrary to defendant’s contention, the prison sentence he received of 2 to 6 years was not harsh or excessive. The plea was to a reduced charge in full satisfaction of a two-count indictment, was in accordance with the terms of the plea agreement and was within the range permitted by statute.
Cardona, P. J., Mikoll, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.